Citation Nr: 0842545	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  08-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for false teeth.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967, including service in Vietnam.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of a July 
2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

The veteran testified at a personal hearing before the 
undersigned Administrative Law Judge sitting at the RO in 
August 2008, and a transcript of the hearing is of record.

Statements from the veteran's employer and sister were added 
to the claims file in August 2008, after the January 2008 
statement of the case, along with a written waiver of RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304 
(2008).

As the veteran appears to be seeking VA dental treatment 
(i.e. replacement prosthesis) for his missing teeth, this 
issue is referred to the RO so that he can pursue a claim for 
dental treatment with the appropriate VA Medical Center.


FINDINGS OF FACT

1.  The veteran does not have a current bilateral hearing 
loss that is causally related to service.

2.  The veteran's need for false teeth is not shown to be due 
to service trauma or as the result of a disease process that 
can be construed as having been acquired during service.  


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral hearing loss due to 
disease or injury that was incurred in or aggravated by 
active military duty nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 

2.  The veteran's claim of service connection for false teeth 
must be denied by operation of law.  38 U.S.C.A. §§ 1110, 
1712, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310, 3.381, 17.161 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in April 2007, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  

With respect to the veteran's claim of service connection for 
false teeth, the Board notes that the notice and duty to 
assist provisions of VCAA are not applicable to a claim that 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Manning v. Principi, 
16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet. App. 
165 (2001).  

In accordance with the requirements of VCAA, the April 2007 
letter informed the veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims file.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
also informed in the April 2007 letter that a disability 
rating and effective date would be assigned if either of his 
claims was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA hearing examination was 
conducted in June 2007.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing before the undersigned in August 2008.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analyses of the Claims

Bilateral Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss due to exposure to acoustic trauma in service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and that 
the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if such disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The veteran's service duties included helicopter mechanic; he 
was not awarded any medals for combat.  The veteran's service 
treatment records do not contain any findings of hearing 
loss.  His hearing on entrance examination in June 1965 
showed pure tone thresholds at 500, 1000, 2000, and 4000 
hertz of 0 decibels in the right ear and of 5, 0, -5, and 0 
decibels in the left ear.  His hearing on audiologic 
examination in September 1965 showed pure tone thresholds at 
500, 1000, 2000, 3000, and 4000 hertz of -5, -5, -5, -5, and 
-5 decibels in the right ear and of -5, -5, 5, 0, and 5 
decibels in the left ear.  Hearing on discharge audiologic 
examination in June 1967 showed pure tone thresholds at 500, 
1000, 2000, and 4000 hertz of 5 decibels in each ear.  

The initial post-service medical evidence of hearing loss was 
not until VA evaluation in June 2007, which is 40 years after 
service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  

The veteran complained on VA audiologic evaluation in June 
2007 of service exposure to acoustic trauma from helicopters, 
mortar fire, and small arms fire, including during combat, 
without ear protection.  He said that he currently worked as 
a heavy equipment operator and wore ear protection.  
Audiologic findings revealed bilateral sensorineural hearing 
loss, with pure tone thresholds at 500, 1000, 2000, 3000, and 
4000 hertz of 40, 35, 55, 65, and 70 decibels in the right 
ear and of 35, 45, 65, 70, 75 decibels in the left ear.  The 
audiologist concluded that because the veteran's hearing was 
normal at service separation, his current hearing loss is not 
causally related to service.

According to a July 2008 statement from the Boone County 
Commissioners, the veteran's employer, it became aware of the 
veteran's hearing problem when he returned from service.  An 
August 2008 statement from the veteran's sister notes that he 
had hearing loss due to service.

The veteran testified in August 2008 that he did not seek 
treatment for his hearing loss until many years after service 
because he was told when he left service that, with the 
person who was then in charge of the RO, going to the RO 
would be fruitless.

Although the veteran said on VA examination in June 2007 that 
his exposure to acoustic trauma included that during combat, 
he was not awarded any medals indicative of combat service.  
However, the veteran's service specialty included helicopter 
mechanic, indicating exposure to acoustic trauma.  See 
38 U.S.C.A. § 1154(b) (West 2002).

Even if the veteran was exposed to acoustic trauma in 
service, there is no postservice medical evidence of hearing 
loss until many years after discharge and there is no nexus 
evidence on file in favor of the claim, as required for a 
grant of service connection.  In fact, the relevant medical 
evidence on file, the June 2007 VA evaluation by an 
audiologist, is against the claim.  Consequently, service 
connection for bilateral hearing loss is denied.  

Due consideration has been given to the written statements by 
and on behalf of the veteran, including testimony at the 
August 2008 personal hearing.  Although a lay person can 
provide competent evidence as to his or her observation, he 
or she cannot provide competent evidence to establish the 
etiology of any current diagnosis, to include whether hearing 
loss is causally related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1).  

It was contended on behalf of the veteran at the August 2008 
hearing that Hensley v. Brown, 5 Vet.App. 155 (1993) applies 
in this case.  According to this case, the failure to meet 
the VA criteria for hearing loss at the time of a veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability because a 
veteran may establish service connection for hearing loss 
disability by submitting evidence that he has current 
disability is related to service.  In this case, however, no 
medical evidence has been submitted to support the veteran's 
claim.  The only medical evidence is against the claim.  
Consequently, Hensley does not warrant an allowance in this 
case.

The Board has also considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the veteran's claim 
for service-connection for bilateral hearing loss, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

False Teeth

The veteran also seeks service connection for false teeth 
because the false teeth he was given in service are no longer 
usable.  Based on the facts and the applicable law, as noted 
below, the appeal will be denied.

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  In general, 
replaceable missing teeth, periodontal disease and the like 
are not considered to be disabilities for purposes of 
compensation.  Specifically, with respect to dental 
disabilities, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease, 
are not disabling conditions, and may be considered service 
connected solely for the purpose of determining entitlement 
to dental examination or outpatient dental treatment under 
the provisions of 38 C.F.R. §§ 17.161, 3.381 (2008).  A 
veteran having a service-connected, noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C) (West 2002); 
38 C.F.R. § 17.161(c) (2008).  For these purposes, the term 
"service trauma" does not include the intended effects of 
therapy or restorative dental care and treatment provided 
during military service.  VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2008).  

Disability compensation may be provided for certain specified 
types of service-connected dental disorders (Class I).  See 
38 C.F.R. § 17.161(a)(2008).  This type of compensable dental 
condition includes that based on the loss of teeth due to 
disease or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916 (2008).  Missing teeth that are not 
restorable by suitable prosthesis may be compensable for 
rating purposes under Diagnostic Code 9913 ("loss of teeth, 
due to loss of substance of body of maxilla or mandible 
without loss of continuity").  

The accompanying Note qualifies this further by stating that, 
"these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2008).  

A July 1965 dental record indicates that the veteran entered 
service missing all but three teeth.  He testified at his 
August 2008 hearing that he only had two intact teeth when he 
entered service and was given dentures.  It was contended on 
behalf of the veteran at the hearing that because he was 
given dentures in service, VA is responsible for replacing 
them.

The veteran is not shown to have lost teeth that are not 
restorable as the result of the loss of substance of the body 
of the maxilla or mandible caused by disease or trauma in 
service, nor has he claimed otherwise.  Therefore, the 
veteran does not have a service-connected compensable dental 
disability (Class I).  See 38 C.F.R. 
§ 17.161(a).  


The veteran does not contend, nor does the record indicate, 
that he experienced any dental trauma in service.  Therefore, 
the veteran does not have a service-connected, non-
compensable dental condition adjudicated as resulting from 
combat wounds or service trauma (Class II(a)).  38 C.F.R. § 
17.161(c).  

Based on this record, the claim of service connection for 
false teeth must be denied by operation of law.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  When, as 
here, the law is dispositive of the claim, it must be denied 
because of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).  Accordingly, the 
claim of service condition for false teeth must be denied 
under the law.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for false teeth is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


